DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Office Action is in response to Applicant’s amendments/remarks filed 3/16/22.  Claim 1 was amended; claims 2 and 8-9 were previously withdrawn without traverse.  Claims 1-14 are presently pending and claims 1, 3-7, and 10-14 are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 4 of Remarks, filed 3/16/22, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 
4.	Applicant’s arguments, see page 5 of Remarks, filed 3/16/22, with respect to the rejections of claims 1, 3-7, and 10-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1, 3-7, and 10-14 under 35 U.S.C. 112(b) have been withdrawn. 

Election/Restrictions
5.	Claims 1-14 are allowable. Claims 2 and 8-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A1, A2, B1, and B2, as set forth in the Office action mailed on 9/15/21, is hereby withdrawn and claims 2 and 8-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
6.	Claims 1-14 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference, US Pub. 2011/0126860 to Hyakutake et al. (hereafter “Hyakutake”), discloses a method for cleaning semiconductor wafers, comprising: taking at least two wafers (W) from a cassette (6) in a load port (11) and putting said wafers into a first tank (21) filled with chemical solution (i.e. SPM) [Fig. 1; ¶0030, ¶0037-¶0038]; putting said wafers (W) into a second tank (141) filled with liquid (i.e. DIW) [Fig. 1; ¶0066]; and drying said wafers (W) in a drying unit (131) using IPA [Fig. 1; ¶0066].  Hyakutake does not teach “keeping said wafers in wet status” after taking said wafers out of the second tank, nor does Hyakutake teach or suggest the method steps of: putting one of said wafers on a chuck inside a single wafer cleaning module; rotating the chuck while applying chemical solution on said wafer; applying deionized water on said wafer; drying said wafer; and taking said wafer out of the single wafer cleaning module and then putting said wafer back to the cassette in the load port.  Secondary reference US Pub. 2006/0099339 to Hashizume (hereafter “Hashizume”) discloses a method for cleaning semiconductor wafers comprising: putting a wafer (W) on a chuck (1) inside a single wafer cleaning module [Fig. 1; ¶0032]; rotating the chuck while applying chemical solution (via 3) on said wafer [see Fig. 6a; ¶0039]; applying deionized water (via 4) on said wafer [see Fig. 6b; ¶0041]; and drying said wafer (with IPA via 5) [see Fig. 6c-e; ¶0052-¶0054].  No motivation is available to combine the teachings of Hyakutake and Hashizume to arrive at the method defined by claim 1 including all respective method steps.  Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all limitations of the method defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore claims 2-14 depending therefrom) are in condition for allowance.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that are considered pertinent to applicant’s disclosure, for example:
US Pub. 2011/0126860 to Hyakutake et al.
US Pub. 2006/0099339 to Hashizume
US Pat. 6,074,515 to Iseki et al.
US Pub. 2002/0036002 to Nakatou
US Pat. 5,327,921 to Mokuo et al.
US Pat. 5,862,823 to Kamikawa et al.
US Pub. 2002/0092547 to You et al.
US Pub. 2011/0000512 to Toshima et al.
US Pub. 2011/0264260 to Hong et al.
US Pat. 6,050,275 to Kamikawa et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711